Electronically Filed
                                                     Supreme Court
                                                     30743
                                                     21-OCT-2010
                                                     09:24 AM



                               NO. 30743

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          IN RE ROBERT JAMES STEINERT, II, Petitioner.


                       ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
      (By: Recktenwald, C.J., Nakayama, Acoba, Duffy, JJ.,
   and Circuit Judge Crandall, assigned by reason of vacancy)

          Upon consideration of the Petition to Resign and

Surrender License to practice law in the State of Hawai#i,

submitted by Petitioner Robert James Steinert II, filed pursuant

to Rule 1.10 of the Rules of the Supreme Court of the State of

Hawai#i (RSCH), and in consideration of the affidavits and

exhibits in support thereof,

          IT IS HEREBY ORDERED that the petition is granted.

Petitioner shall surrender his license to practice law to the

Clerk forthwith.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Robert James Steinert II, attorney number

2786, from the roll of attorneys of the State of Hawai#i,

effective with the filing of this order.

          DATED:   Honolulu, Hawai#i, October 21, 2010.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Virginia L. Crandall




                                 2